           Case 5:19-cv-03099-SAC Document 13 Filed 05/12/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


STEPHEN ANTHONY GONZALES,

                Plaintiff,

                v.                                            CASE NO. 19-3099-SAC

LEIGH HOOD, et al.,

                Defendants.



                                MEMORANDUM AND ORDER

         Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. The Court granted

Plaintiff leave to proceed in forma pauperis.           On April 16, 2020, the Court entered a

Memorandum and Order and Order to Show Cause (Doc. 12) (“MOSC”) granting Plaintiff until

May 8, 2020, in which to show good cause why his Complaint should not be dismissed for the

reasons set forth in the MOSC. Plaintiff was also given an opportunity to file a proper amended

complaint to cure the deficiencies set forth in the MOSC. Plaintiff has failed to respond by the

Court’s deadline.

         The MOSC provides that “[i]f Plaintiff does not file an amended complaint within the

prescribed time that cures all the deficiencies discussed herein, this matter will be decided based

upon the current deficient Complaint and may be dismissed without further notice for failure to

state a claim.” (Doc. 12, at 13.)     Plaintiff has failed to show good cause why his Complaint

should not be dismissed for failure to state a claim.

         IT IS THEREFORE ORDERED THAT this matter is dismissed for failure to state a

claim.



                                                  1
 Case 5:19-cv-03099-SAC Document 13 Filed 05/12/20 Page 2 of 2




IT IS SO ORDERED.

Dated May 12, 2020, in Topeka, Kansas.

                                 s/ Sam A. Crow
                                 Sam A. Crow
                                 U.S. Senior District Judge




                                   2
